Citation Nr: 1523145	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-01 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

2.  Entitlement to a disability rating in excess of 10 percent for the service-connected cervical strain.  

3.  Entitlement to an increased (compensable) disability rating for the service-connected lumbar strain.  

4.  The propriety of the severance of service connection for neurological manifestations of the left upper extremity associated with chronic cervical strain, previously characterized as peripheral neuropathy.  

5.  The propriety of the severance of service connection for a respiratory disorder, previously characterized as a restrictive respiratory defect.  



REPRESENTATION

Appellant represented by:  S. F Raymond Smith, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 2006 to February 2007.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In the November 2010 rating decision, the RO, in pertinent part, granted an increased rating to 10 percent for the service-connected cervical spine strain; confirmed and continued a previously assigned noncompensable disability rating for the service-connected chronic lumbar strain; and denied the claim for a TDIU.  

The April 2011 rating decision severed service connection for neuropathy of the left upper extremity and a restrictive respiratory defect.  

It is also noted that the Veteran previously disagreed with that portion of an August 2007 rating decision that granted service connection for depression and assigned an initial 30 percent rating effective from February 16, 2007, the day following release from active duty.  The Veteran appealed for a higher rating and perfected his appeal with the submission of a timely Form 9, substantive appeal to the Board in September 2008.  While the appeal was pending, but before the case was transferred to the Board on appeal, the RO issued a rating decision in December 2008 which recharacterized the Veteran's psychiatric disability of depression as PTSD, and granted an increased rating to 70 percent for the service-connected PTSD, effective from September 16, 2008.  The Veteran indicated in January 2009 correspondence that he did not disagree with the assignment of the 70 percent rating, although he did disagree with the effective date of September 16, 2008.  In an August 2009 rating decision, the RO assigned an earlier effective date of February 16, 2007 for the assignment of the 70 percent rating, thereby satisfying the Veteran's request in full for an earlier effective date back to the effective date of service connection.  Moreover, because the Veteran specifically indicated that he was satisfied with the assignment of a 70 percent rating for his PTSD, the appeal for an increased disability rating, in excess of 70 percent, for PTSD was withdrawn and is not currently before the Board.  

In October 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge at VA's Central Office in Washington, D.C.  A transcript of that proceeding is of record.

The VLJ who conducted the hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, the appellant has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue(s) of the propriety of the severance of service connection for left upper extremity radiculopathy and a respiratory disorder, as well as the claims for increased ratings for the service-connected cervical and lumbar spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities, which currently include PTSD, rated as 70 percent disabling; chronic cervical strain, rated as 10 percent disabling; and, chronic lumbar strain, rated as noncompensable.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 C.F.R. §§ 3.340, 4.16(a), (b) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran essentially contends that his service-connected disabilities render him unemployable. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

Merely theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran.  Id.  

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the (service-connected) condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the threshold percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.

In this case, the Veteran has established service connection for PTSD rated as 70 percent disabling; chronic cervical strain, rated as 10 percent disabling; and, chronic lumbar strain, rated as noncompensable.  The combined disability rating pursuant to 38 C.F.R. § 4.25 is 70 percent.  

Service connection was previously established for peripheral neuropathy of the left upper extremity and for a restrictive respiratory defect.  The RO has severed service connection for those disabilities and the Veteran has appealed the severance.  That is the subject of the Remand below, and the issue of the propriety of the severances has no bearing on the Veteran's combined disability rating because prior to the severance, the peripheral neuropathy and the restrictive respiratory defect were rated as noncompensable.  

Because the Veteran has one service-connected disability that is rated as 70 percent disabling, the Veteran meets the threshold percentage requirements for consideration of a TDIU on a schedular basis.  38 C.F.R. § 4.16(a). 

According to a VA examiner in June 2007, the Veteran was unemployed due to his psychiatric disorder's effects.  The examiner noted that the Veteran's psychometric test results showed wide-spread psychopathology with poor prognosis to benefit from treatment.  The examiner found that the Veteran did not perceive social situations realistically and will have trouble adjusting to the complexities of the work environment.  When confronted by people, the Veteran feels anxious and has violent fantasies and homicidal ideation.  He is very hypersensitive to criticism and rejection.  His eccentric manner is likely to elicit from co-workers the very rejection that he fears.  The Veteran has serious doubts about his own capabilities and will find it difficult to accept challenging assignments from supervisors.  He is so preoccupied with his own negative thoughts that he will have difficulty paying attention to his work environment.  He will be easily distressed and unlikely to perform at a competitive pace.  

A September 2008 private psychiatric evaluation report prepared by Dr. S notes that the Veteran's condition has not improved and he has met with several failures at school and on the job.  The examiner indicated that the Veteran is severely impaired in occupational and social functioning with a very poor prognosis.  He has not responded well to medication or therapy and depends on the continuous support of his family to care for him.  

A December 2008 VA psychologist opined that the Veteran did not exhibit total occupational impairment and she did not think that the Veteran was unemployable solely due to his PTSD.  

An August 2010 VA examination report indicates that the Veteran has a GAF score of 45, consistent with serious impairment in both social and occupational functioning.  The examiner notes that the Veteran is unemployed and reportedly got fired from his last job where he worked for about a year.  Factors and objective findings regarding employment included a reported inability to get along with others, a belief that he cannot stay focused, and an assertion that he is frequently sleepy because he has nightmares and does not get restful sleep.  The examiner found these contentions to be reasonable.  

Employment records from his only job after service shows that the Veteran was terminated in November 2008.  At that time, he was only working part time, and was terminated due to below target performance and excessive tardiness and/or absenteeism.  

A June 2011 VA examiner indicated that permanent unemployment was not recommended for this Veteran because it would likely increase his avoidance behavior, which leads to increased thoughts of inability to cope followed by feelings of inadequacy and this pattern feeds depression on top of the PTSD.  

Regarding his chronic lumbar strain and chronic cervical strain, a VA examiner in June 2011 opined that these disabilities would create some difficulty with physical employability due to increased pain with prolonged standing, lifting, and carrying and perhaps have some increased pain with prolonged sitting with sedentary employment.  

At the Veteran's October 2013 personal hearing, he testified that he has problems with his sleep depending on the severity of his nightmares.  He testified that sometimes he does not sleep for 3 days.  The Veteran explained that this lack of sleep affected his ability to keep his work hours straight.  He also testified that he had trouble communicating with others at work, and during busy seasons, he would often seclude himself from others due to panic attacks.  

Although the December 2008 VA psychologist opined that the Veteran was not unemployable solely due to his PTSD, there is ample evidence to contradict that opinion.  The December 2008 examiner did not consider that the Veteran's only employment after discharge from the military was part time employment, or that he was not able to successfully work in that environment.  

Significantly, the examiner in 2007 found that the Veteran did not perceive social situations realistically and would have trouble adjusting to the complexities of the work environment.  When confronted by people, the Veteran feels anxious and has violent fantasies and homicidal ideation.  He is very hypersensitive to criticism and rejection.  His eccentric manner is likely to elicit from co-workers the very rejection that he fears.  The Veteran has serious doubts about his own capabilities and will find it difficult to accept challenging assignments from supervisors.  He is so preoccupied with his own negative thoughts that he will have difficulty paying attention to his work environment.  He will be easily distressed and unlikely to perform at a competitive pace.  This opinion is highly probative because the examiner gives specific examples of the Veteran's occupational functional impairment.  

Furthermore, the record shows that the Veteran was fired from his part time job because of tardiness and absenteeism.  This would be a problem with any type of employment, and particularly full-time gainful employment in any capacity.  The Veteran explained that this was due to lack of sleep from his nightmares - a direct result of his PTSD.  

Although the examiner in June 2011 did not recommend permanent unemployment because it would lead to further avoidance and increased symptoms, that examiner does not consider how the Veteran's occupational functional impairment has already impacted his ability to hold a job.  This examiner explains that, ideally, it would be more beneficial for the Veteran to engage in gainful employment, but that does not address whether the Veteran is actually capable of such employment.  The issue before the Board is whether the Veteran's service-connected disabilities preclude employment, not whether such employment would be beneficial.  

Based on a review of the entire record, including his work history and education, the Board finds that the Veteran's PTSD precludes gainful employment.  

A private psychiatric evaluation from April 2011 indicates that the Veteran flunked out of college in his first year.  

Furthermore, the June 2011 examiner did not specify what type of work the Veteran would be able to do, and the Board finds that given that the Veteran has a high school education, flunked out of college after a year, was released from service because of his mental health, and has never been able to hold a full-time job, it is not clear what type of work he would be able to transition to that would be of a sedentary or administrative nature, given his education and employment history.  There is no evidence that the Veteran has been trained to perform any other duty, and the medical and lay evidence demonstrates that he is no longer capable of performing, even part time, as a sales associate due to his service-connected disabilities.   The evidence, when viewed in its entirety, suggests that it is as likely as not, that the Veteran is unemployable due to his service-connected disabilities.  Significantly, the determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  As a result, a positive medical opinion regarding the issue of unemployability is not required in order to grant the claim.  In this case, the probative evidence of record, including the Veteran's competent and credible reports of daily exhaustion, an inability to focus and inability to be around other people indicates that the Veteran would at least as likely as not be unable to obtain or retain substantially gainful employment.  This is consistent with the 70 percent disability rating assigned for his PTSD which represents symptom combinations productive of severe occupational impairment. 

All doubt will be resolved in the Veteran's favor as to whether the manifestations of his service-connected PTSD and chronic lumbar and cervical spine strain precludes him from obtaining or retaining substantially gainful employment.  On this basis, the Board finds that TDIU is warranted.


ORDER

Entitlement to a TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.




	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran seeks increased disability ratings for the service-connected chronic cervical strain and chronic lumbar strain, rated as 10 percent disabling and noncompensable, respectively.  At his October 2013 personal hearing before the undersigned, the Veteran testified that his back pain had worsened since the last examination in June 2011.  Furthermore, the June 2011 examiner noted a decreased ankle jerk bilaterally and the Veteran reported that he has occasional numbness and tingling in his legs.  A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Additionally, VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a).  Prior to the examination, up-to-date treatment records should be obtained.

Regarding the severance of service connection for peripheral neuropathy of the left upper extremity and restrictive respiratory defect, additional development of the record is necessary to determine whether the severance of service connection was proper.  

In his original claim for service connection, the Veteran reported, inter alia, "back pain," "neck strain," and "respiratory problems."  The RO subsequently granted service connection for "chronic lumbar strain," "chronic cervical strain," "left upper extremity peripheral neuropathy," and "restrictive respiratory defect."  Presumably, the characterization of these disabilities was based on the medical evidence present in the record at the time the RO issued the rating decision in August 2007.  

For example, a July 2007 VA examination report notes the Veteran's reports of wheezing during service like he had asthma.  The examiner indicated that a July 2007 pulmonary function test (PFT) spirogram without bronchodilator and DLCO revealed mild restrictive defect with no immediate change after inhaled bronchodilators.  

After additional VA examinations were conducted in July 2010, the RO determined that the Veteran did not have a restrictive defect because a subsequent PFT was normal and the examiner indicated that the Veteran had no evidence of abnormal breath sounds on examination.  Despite finding that the Veteran had "mild impairment" between asthma attacks, and trouble with shortness of breath with increased exertion and with excessive heat or cold, the question of whether the Veteran's "respiratory disability" should have been recharacterized as asthma, rather than a restrictive defect was never addressed by the RO.  Instead, the RO severed service connection for a restrictive lung defect and never considered with the Veteran's respiratory disability should have included a claim for asthma.  

Regarding the neuropathy, the July 2007 examination report notes that the Veteran reported numbness in the left arm that comes and goes, and occasionally he loses his grip and cannot hold on to anything.  The impression was chronic cervical spine strain with intermittent left sided neuropathy.  

A VA examiner in July 2010 indicated that the Veteran had radiating pain in the left upper extremity, numbness and tingling in his left arm, and paresthesias.  Despite these findings, the RO severed service connection for neuropathy because the sensory and motor examinations of the upper extremities were normal rather than consider whether the Veteran's numbness and tingling of the left upper extremity should have been recharacterized as radiculopathy or some other associated neurological impairment associated with the cervical spine disability.  

The Veteran was afforded a VA examination in December 2010 to obtain opinions on whether the Veteran's service-connected conditions of restricted respiratory defect and neuropathy of the left upper extremity were still valid.  The examiner found that the Veteran did not have a restricted respiratory defect, but did not consider whether the Veteran's disability was initially misdiagnosed; or, whether the claimed disorder should have been recharacterized as asthma.  Similarly, the examiner indicated that the Veteran did not have neuropathy of the left upper extremity, but did not consider whether the Veteran's numbness and tingling of the left arm was a symptom associated with his cervical spine disability.  

A May 2011 statement from Dr. J, MD indicates that the Veteran has been under care at the Asthma and Allergy Center since May 2008 and carries a diagnosis of bronchial asthma and allergic rhinitis.  At the Veteran's personal hearing in October 2013, the Veteran testified that he continues to have trouble breathing, wheezing and coughing.  

Additionally, the Veteran testified that he experiences a pain and a burning sensation in the upper and lower back that extends into his neck.  The pain occasionally radiates to the left arm.  The Veteran also testified that he has occasionally feels pain radiating into his legs, like a pinched nerve.  This radiating pain was also noted by the examiner in June 2011.  The examination report indicates that the Veteran has numbness and tingling in his arms.

In summary, the Veteran has consistently reported that he has wheezing and shortness of breath like asthma, and has also consistently reported symptoms of numbness and tingling in the left arm.  The RO granted service connection for a restrictive lung defect and neuropathy based on the medical evidence then of record.  Although a December 2010 examiner indicated that these conditions are no longer diagnosed, it is clear from the Veteran's statements that he continues to have the same symptoms that he reported on his original claim form in March 2007.  This raises the question as to whether the Veteran's claimed conditions were initially misdiagnosed and whether the RO could have recharacterized the Veteran's respiratory disability and left upper extremity numbness and tingling; rather than sever service connection.  A medical opinion is necessary to answer these questions.  

In order to sever a grant of service connection, VA must demonstrate that the grant was clearly and unmistakably erroneous and that VA has followed the applicable procedural safeguards.  38 U.S.C.A. § 5112; 38 C.F.R. § 3.105.  The provisions of 38 C.F.R. § 3.105(d) direct that: 

Subject to the limitations contained in §§ 3.114 and 3.957, service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  (Where service connection is severed because of a change in or interpretation of a law or Department of Veterans Affairs issue, the provisions of § 3.114 are for application.)  A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  

In this case, the Veteran filed claims of service connection for "respiratory problems;" and, reported that he has numbness and tingling in the left arm which was associated with his service-connected cervical strain.  These symptoms remain, and the Veteran should not necessarily be penalized by a VA examiner's possible misdiagnosis associated with these symptoms, particularly where, as here, there are other possible diagnoses that could be associated with the Veteran's reported symptoms (shortness of breath due to asthma, for example), and the Veteran is a lay person who is not required to understand sophisticated medical distinctions.  

Finally, the Veteran testified at his October 2013 personal hearing that he received disability pay from the Social Security Administration (SSA).  See October 2013 Hearing Transcript, p. 9.  The SSA records are not in the claims file and are potentially relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Thus, the Board must remand the claim in an attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file or electronic record all outstanding VA treatment records relevant to the claims on appeal.  

2.  With appropriate authorization from the appellant, obtain and associate with the claims file or electronic record any private treatment records identified by the Veteran as relevant to the claims on appeal.  

3.  Request directly from the SSA complete copies of any determination on a claim for disability benefits, as well as any re-adjudications, from that agency as well as the records, including medical records, considered in adjudicating/re-adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  

4.  After obtaining any outstanding medical records and SSA records to the extent possible, schedule the Veteran for an examination by an appropriate physician who can adequately address the severity of the Veteran's service-connected cervical spine and lumbar spine disabilities, including any associated neurological abnormality manifested by any reported numbness, tingling, weakness and/or pain in the upper or lower extremities.  The claims file and electronic record must be reviewed in conjunction with the examination.  

All indicated tests and studies should be conducted, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, spasms, and incoordination present in the lumbar and cervical spine segments.  The examiner should express the degree of motion loss; and, whether this limitation is increased during periods of flare-ups.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the low back and/or cervical spine.  In addition, if possible, the examiner should state whether the low back or neck disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  Please review the Veteran's treatment records and the October 2013 hearing transcript for a description of the severity and frequency of the flare-ups.  

Additionally, describe the symptoms and severity of any associated objective neurological abnormalities present.  If no neurological abnormality is found, then opine as to the likely etiology of the reported numbness and tingling of the left upper extremity; and, whether it, as likely as not, had its onset during service or is otherwise related to service.  

5.  After obtaining any outstanding medical records and SSA records, to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his claimed chronic respiratory disorder, to include whether the Veteran has a diagnosis of asthma, or other respiratory disorder that may have been previously misdiagnosed as a restrictive defect.  All indicated tests and studies should be conducted.  The claims file should be available for review by the examiner.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions and October 2013 hearing testimony, as well as the pertinent medical evidence.  The examiner should note that the claims file has been reviewed.

Based upon a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any chronic respiratory disorder, present at any time since the filing of the claim in 2007, to include asthma and/or a restrictive defect, had its onset during service, or is otherwise related to service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  Thereafter, readjudicate the claims on appeal for an increased rating for the service-connected lumbar and cervical spine disabilities; and, the propriety of the severance of service connection for a respiratory disorder and a neurological impairment associated with the cervical spine disorder.  If the benefits sought are not fully granted, furnish the Veteran and her representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


